SULLIVAN, Judge
(concurring in the result):
The practice of court-martial members making recommendations concerning the sentence to reviewing authorities is long established. See C. Clode, The Administration of Justice Under Military and Martial Law 166 (1874). Colonel Winthrop commented on it as follows:
Recommendation. Where a severe sentence, made imperative by a mandatory provision of the code, has been adjudged by the court, or-though more rarely-where a severe discretionary sentence has been imposed, the members, or a portion of them, sometimes join in a recommendation, i.e., a written statement commending the accused, for reasons stated, to the clemency of the reviewing authority.
This statement is not a proceeding of the court, and no part of the record of the trial. It is therefore not properly incorporated with or added to the sentence, but, in practice, is usually appended to the record as a separate paper. It may indeed form the subject of a distinct official communication to the reviewing commander or pardoning power, and this is the form which it usually takes in the French and German procedure.
Being the act, not of the court, but of the members who take part in it, the recommendation may be subscribed by all the members, or by a majority or minority, or by one member only. There may be two or more recommendations, signed by different members, and on different expressed grounds. The judge advocate may properly join in a recommendation.
*215A recommendation should not omit to state the reasons upon which it is based. Among the grounds generally advanced have been-the previous military services of the offender, his general good character, his youth or inexperience, the fact that he has been held for an unusual period in arrest or confinement awaiting trial, or that he is in infirm health, the absence in his case of a deliberate criminal intent, & c. A recommendation should proceed upon facts — mainly or entirely upon facts in evidence on the trial. It should not be actuated by the personal feelings of the members, whether feelings of partiality toward the accused or of disfavor toward the prosecutor. It should of course not disclose opinions on the question of guilt or innocence. Further, it should not assume to dictate, or to suggest, to the reviewing authority what mode or measure of clemency will properly be resorted to in the case.
It seems to be the sentiment of the authorities that recommendations are not much to be encouraged. They have indeed been characterized in some instances rather by a weakly lenient or temporizing spirit than a sound appreciation of the circumstances or merits of the case; in others they have been so materially inconsistent with the findings and sentence as to detract materially from their weight. In a proper case, however, a recommendation, especially if signed by all the members, will be duly deferred to, as being in effect a qualification of the sentence.
W. Winthrop, Military Law and Precedents 443-44 (2d ed. 1920 Reprint) (footnote omitted; emphasis added in 3d paragraph).
In this light, I conclude that the military judge’s instructions requiring a majority or higher vote for such a recommendation were erroneous. Nevertheless, I note that defense counsel did not object to these instructions. See RCM 1005(f), Manual for Courts-Martial, United States, 1984. Moreover, appellant’s prejudice argument, based on the timeliness of the members’ later submissions and defense counsel’s role in soliciting them, is not persuasive. I also see no prejudicial error in this case.